Citation Nr: 1220067	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Columbia, South Carolina RO.  A notice of disagreement was received in October 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.  A Travel Board hearing was held before the undersigned in April 2012, and a transcript of the hearing is included in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's bilateral hearing loss is causally related to his active duty service.

2.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's tinnitus is causally related to his active duty service.



CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. ...  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for disability under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from bilateral hearing loss disability for VA purposes.  The evidence, including a November 2009 VA examination report, shows that the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes.

The Board has reviewed the Veteran's service treatment records with regard to his audiological health and hearing acuity during service.  The service records reflect that the Veteran was treated for a ruptured ear drum in July 1954.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. 

The January 1953 audiological evaluation of the Veteran from shortly before the time of his entrance to active duty service included only a whispered voice test, with findings of 15/15 bilaterally.  The report contains no speech recognition testing data. 

Similarly, the February 1955 audiological evaluation of the Veteran from near the time of his separation from active duty service also included only a whispered voice test, with findings of 15/15 bilaterally.  The report contains no speech recognition testing data. 

Pursuant to a service connection claim for a ruptured right ear drum, the Veteran was afforded a VA audiological examination in April 1955, only two months after his separation from service.  This audiological evaluation indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):

HERTZ
500
1000
2000
3000
4000
Right 
-5 (10)
-5 (5)
5 (15)
Not tested
10 (15)
Left
25 (40)
30 (40)
25 (35)
Not tested
10 (15)

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  No tinnitus was reported.  The examiner's diagnosis was "mixed deafness, left ear".

The Board notes that the Veteran's service records clearly document that he served in an armored cavalry regiment during his active duty military service.  The Veteran essentially contends, including as explained in an August 2009 statement in support of these claims, that he worked in the motor pool maintaining 17 M 48 tanks.  He stated that, in the summer of 1954, his company was sent to Camp Irwin, California for extensive tank training, with concentration on long range firing exercises.  He stated that he was inspecting a tank for damages one day, and he walked in front of the tank just as the gunner fired the 90 millimeter gun directly over his head, only a few feet away from "the business end" of the cannon.  He stated that the blast sent shock waves all around him, he immediately experienced severe pain in the left ear and temporary complete loss of hearing and balance.  He stated that his hearing returned later but the left ear pain worsened as the day progressed.  He sought treatment and was told that his left eardrum was ruptured and was becoming infected.  He stated that he seemed to recover after a few days, with the exception of a ringing in his ears that still persists.  Regarding post-service noise exposure, the Veteran stated that he worked for the DuPont Company from 1965 to his retirement in 1991, and he was given annual physicals which included hearing tests; he stated that he was told his hearing was deteriorating, particularly in the left ear, and each year he reported that he was experiencing a ringing or buzzing in his ears.  He stated that he was told it was tinnitus and nothing could be done about it.

The Veteran has submitted a report from a private audiologist, dated in June 2009, in support of his claim.  The June 2009 report discusses the Veteran's reports of a left ruptured eardrum in 1954 as well as exposure to loud noise while serving in the military and hunting.  The private audiologist noted that puretone audiometric results indicated a sloping moderate to severe sensorineural hearing impairment bilaterally, and speech reception thresholds were in agreement with the puretone findings bilaterally.  Speech discrimination scores were excellent at comfortable listening levels bilaterally.  The private audiologist opined that the Veteran demonstrated a significant sensorineural hearing impairment bilaterally, noting that the "configuration of the audiogram suggests exposure to loud noises as a contributing factor to his hearing impairment".  The private audiologist noted that this amount of auditory deficit "would certainly interfere with receptive communication skills".

A VA examination report dated November 2009 is also of record in this case.  The VA examiner discussed the Veteran's history of noise exposure, including tanks, 90 millimeter cannons, left sided acoustic trauma in 1954, and left tympanic membrane rupture in service; occupational noise exposure including office work at DuPont with regular hearing testing that showed progressive left-sided loss by the Veteran's report; and recreational noise exposure including firearms and lawn equipment.
The examiner opined that the Veteran's left hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or a result of his military service.  The examiner explained that whisper testing used on service entry and separation indicated normal hearing, and progressive hearing loss on the left side was reported by the Veteran as shown by DuPont hearing tests, although the Veteran never saw an ear, nose, and throat specialist.  The examiner noted that tinnitus, by report of the Veteran, began about 10 years earlier.  The examiner concluded that the Veteran had a conductive pathology on the left side that is not service related.  The examiner offered no opinions regarding the diagnosed hearing loss of the right ear.  It appears that the examiner did not review the April 1955 audiological evaluation performed shortly after the Veteran's separation from service, including the need to convert the audiometric data of that report from ASA to ISO units; this evaluation is not commented upon by the November 2009 VA examiner.  The VA examiner also did not have the opportunity to review the reports of the hearing testing conducted throughout the Veteran's employment with DuPont, which do appear to show progressive hearing loss bilaterally.

At the April 2012 hearing, the Veteran testified that he was inspecting a tank and was standing right in front of it when the gunner fired the 90 millimeter gun above his head, knocking him down and causing to go temporarily deaf.  He testified that his ear was hurting and ringing and he did not realize at the time that he had a ruptured eardrum.  That same day, he went to the pool at Camp Irwin to cool off and was sitting on the side of the pool when he was pushed in, landing on top of another individual and hitting the injured ear again, forcing water into it.  He testified that he did not know that tinnitus was considered a disability until 10 to 12 years ago, although he has had it since the tank incident in service.  He also testified that he noticed an immediate decrease in his hearing ability, and the DuPont records document a progressive decrease in his hearing throughout his years of employment.

In the Board's view, although there is a generally negative etiology opinion apparently expressed in the November 2009 VA examination report, the Board finds that the sum of the evidence is essentially in a state of equipoise with regard to the claims on appeal.  The most negative evidence, the November 2009 VA examination report, ascribed probative weight to the whisper testing used on service entry and separation, even though no audiometric testing was conducted.  The report also noted that "the Veteran never saw an ear, nose, and throat specialist", without explaining the relevance of that observation.  The examiner's conclusion that the Veteran has a conductive pathology on the left side that is not service related was not fully explained either.  In the Board's view, such findings are to be assigned minimal probative weight without further explanation.  Moreover, the November 2009 VA examination report appears to discount the significance of the documented upward shift in hearing thresholds shown in the DuPont audiometric data on the basis that it was merely reported by the Veteran, and the report also makes no mention of the April 1955 evaluation that clearly shows hearing loss.  Finally, with regard to the tinnitus issue, the Veteran has clearly indicated that he experiences tinnitus both prior to and since the time of the November 2009 VA examination, and he has testified that he experienced tinnitus during military service. 

The Board notes that the evidentiary picture in this case is not entirely clear, but does include noteworthy positive evidence supporting the Veteran's claims.  The Veteran is shown to have served in a capacity involving significant acoustic trauma.  His service treatment records reflect that he incurred a ruptured eardrum in service.  The April 1955 audiological evaluation provides competent medical evidence that the Veteran had documented hearing loss a mere two months after separating from service.  The June 2009 private audiologist's statement provides competent evidence supporting a finding that the Veteran's current hearing loss and tinnitus is attributable to the noise exposure he experienced during service.  The November 2009 VA examination report, despite expressing an apparently negative etiology opinion, appears to indicate that the Veteran was indeed subject to significant in-service noise exposure and a ruptured left eardrum.  The Veteran is competent to further testify that he recalls experiencing tinnitus during service. 

The Board acknowledges that not all of the evidence is supportive of the claims, and the determination of entitlement to service connection in this case is not altogether clear.  However, in reviewing the overall evidence in this case, the Board believes that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the Veteran's hearing loss is causally related to service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for bilateral hearing loss.

Turning to the tinnitus issue, the Veteran is competent to report that he experienced tinnitus during service and currently experiences tinnitus.  Although he reported on November 2009 VA examination that the onset of his recurrent daily tinnitus occurred 10 years earlier, the Board does not find that the evidence in this case raises any compelling reason to find the Veteran's testimony and other statements concerning tinnitus to be non-credible.  In light of the etiology opinion in the November 2009 VA examiner's report linking current tinnitus to hearing loss, and in light of the fact that the Board finds that service connection is warranted for bilateral hearing loss based upon the in-service noise exposure, the Board believes that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the Veteran's tinnitus is causally related to the same acoustic trauma during service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for tinnitus. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency, in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for bilateral hearing loss is warranted.  Service connection for tinnitus is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


